NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                GLORIA N. CLEAVER,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
             VETERANS AFFAIRS
               Respondent-Appellee
             ______________________

                      2015-7044
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-0952, Judge William A. Moor-
man.
               ______________________

              Decided: November 12, 2015
                ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
Chartered, Topeka, KS, argued for claimant-appellant.
Also represented by THEODORE C. JARVI, Law Office of
Theodore C. Jarvi, Tempe, AZ.

    ROBERT NORWAY, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for respondent-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
2                                    CLEAVER V. MCDONALD



MARTIN F. HOCKEY, JR.; DAVID J. BARRANS, MEGHAN D.
ALPHONSO, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
                  ______________________

    Before LOURIE, HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
    Gloria N. Cleaver (“Mrs. Cleaver”) appeals from the
final decision of the United States Court of Appeals for
Veterans Claims (the “Veterans Court”) affirming the
decision of the Board of Veterans Appeals concluding that
the Department of Veterans Affairs did not err in a July
1973 rating decision by not awarding a service connection
for paranoid schizophrenia suffered by her husband,
James E. Cleaver (“Mr. Cleaver”). Cleaver v. McDonald,
No. 13-0952, 2014 WL 3748615 (Vet. App. July 31, 2014).
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. We may review a Veterans
Court decision with respect to the validity of a decision on
a rule of law or the validity or interpretation of any stat-
ute or regulation that was relied upon by the Veterans
Court in making the decision. 38 U.S.C. § 7292(a). Un-
less a constitutional issue is presented, we have no juris-
diction to review questions of fact or the application of a
law or regulation to a particular set of facts. Id. §
7292(d)(2).
    Mrs. Cleaver argues that the Veterans Court applied
the incorrect legal standard when it determined that her
husband did not make a claim for service connection in
July 1973, and further argues that his medical records
raised an implied informal claim for service connection.
The Veterans Court opinion, however, only applied the
relevant law to the facts of the case. In the absence of a
constitutional issue, we do not have jurisdiction to review
the Veterans Court’s application of law to facts. 38 U.S.C.
§ 7292(d)(2); Payne v. McDonald, 587 F. App’x 649, 651
CLEAVER V. MCDONALD                                       3



(Fed. Cir. 2014); cf. Livingston v. Derwinski, 959 F.2d 224,
225 (Fed. Cir. 1992) (“[T]he mere recitation of a basis for
jurisdiction by party or a court[ ] is not controlling; we
must look to the true nature of the action.”).
     Accordingly, we dismiss Mrs. Cleaver’s appeal for lack
of jurisdiction.
                      DISMISSED
                          COSTS
   No costs.